Opinion by
Mr. Justice Bell,
Plaintiffs have appealed from the Order of the lower Court which sustained defendant’s preliminary objections to plaintiffs’ complaint in equity which sought a return and cancellation of their bid bond.
Northampton Area Joint School Authority advertised for bids for general construction work on a new high school. On December 11, 1957, plaintiffs submitted a sealed bid in the amount of $913,000, accom*330panied by a surety bond in the amount of $47,000. Defendant received 10 bids for the construction work. The lowest bid, exclusive of plaintiffs’ bid, was $995,595 and the highest bid was $1,199,000.
Shortly after the public opening of the bids at 8 p.m., December 11, 1957, plaintiffs were notified of the results of the bidding. Upon learning that their bid was $81,695 under the next lowest bid plaintiffs reexamined their work sheets and discovered they had made a mathematical error in adding their estimates of the masonry work. Plaintiffs averred that their work sheets showed $102,559 for labor, $8,205 for insurance and taxes, and $72,259 for materials, or a total of $183,023. Plaintiffs computed their bid in great haste, so they alleged, and in making this addition of the aforesaid three figures, totaled them at $93,023 instead of $183,023. This incorrect total was carried over into their summary.
On December 16, 1957, plaintiffs gave written notice to the Authority that they were formally withdrawing their bid and at the same time demanded the return of their bid bond. On January 28, 1958, defendant accepted plaintiffs’ bid, but plaintiffs refused to execute the contract which was tendered, and were declared by defendant to be in default under their bid bond. Hence plaintiffs’ present suit in equity.
This case is squarely and expressly ruled, adversely to plaintiffs, by the recent decision of this Court in Colella v. Allegheny County, 391 Pa. 103, 137 A. 2d 265. Plaintiffs in that case made exactly the same contentions which plaintiffs here make, but all of them were rejected by this Court for reasons which are set forth at length in that opinion.
The Order of the lower Court is affirmed; costs to be paid by appellants.